                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


April Linn Lucas,

       Plaintiff,

v.                                           Case No. 18-10087

Commissioner of Social Security,             Sean F. Cox
                                             United States District Court Judge
      Defendant.
______________________________/

                                 ORDER ADOPTING
                      2/21/19 REPORT AND RECOMMENDATION

       Plaintiff April Linn Lucas filed this action seeking judicial review of Defendant

Commissioner’s unfavorable decision denying her claim for a period of disability and disability

insurance benefits. The matter was referred to Magistrate Judge Stephanie Dawkins Davis for

determination of all non-dispositive motions under 28 U.S.C. § 636(b)(1)(A) and issuance of a

report and recommendation pursuant to 28 U.S.C. § 636(b)(1)(B) and (C). Thereafter, the parties

filed cross-motions for summary judgment.

       In a Report and Recommendation (“R&R”) issued on February 21, 2019, the magistrate

judge recommends that the Court grant Plaintiff’s summary judgment motion, deny Defendant’s

summary judgment motion, and that the findings of the Commissioner be reversed and remanded

for further proceedings pursuant to Sentence Four of 42 U.S.C. § 405(g). (ECF No. 18).

       Pursuant to FED. R. CIV. P. 72(b), a party objecting to the recommended disposition of a

matter by a Magistrate Judge must filed objections to the R&R within fourteen (14) days after

being served with a copy of the R&R. “The district judge to whom the case is assigned shall

                                                1
make a de novo determination upon the record, or after additional evidence, of any portion of the

magistrate judge’s disposition to which specific written objection has been made.” Id.

       The time for filing objections to the R&R has expired and the docket reflects that neither

party has filed objections to the R&R. The Court hereby ADOPTS the February 21, 2019 R&R.



       IT IS ORDERED that Defendant’s summary judgment motion is DENIED, Plaintiff’s

summary judgment motion is GRANTED, and the findings of the Commissioner are

REVERSED AND REMANDED for further proceedings pursuant to Sentence Four of 42 U.S.C.

§ 405(g).

       IT IS SO ORDERED.

                                            s/Sean F. Cox
                                            Sean F. Cox
                                            United States District Judge

Dated: March 11, 2019




                                                2
